Citation Nr: 0912227	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
genitourinary disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1981 to September 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the Veteran requested a video conference 
hearing.  A hearing was subsequently scheduled for him in 
March 2009.  However, the Veteran failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
Veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  

The issue of service connection for a genitourinary 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1984 rating decision, the RO denied service 
connection for a genitourinary disability; the Veteran did 
not appeal this determination within one year of being 
notified.  

2.  Evidence received since the May 1984 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for a genitourinary disability. 


CONCLUSIONS OF LAW

1.  The May 1984 RO decision denying service connection for a 
genitourinary disability is final.  38 U.S.C. § 4005 (c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a genitourinary 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

In an unappealed decision dated in May 1984, the RO denied 
the Veteran's claim of service connection for a genitourinary 
disability.    

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984).  Thus, the May 1984 decision became final because the 
Veteran did not file a timely appeal.

The claim of entitlement to service connection for a 
genitourinary disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in June 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the last prior final 
decision in May 1984 consisted of the Veteran's service 
treatment records.  According to these records, the Veteran 
was seen on multiple occasions from April 1983 to June 1983 
for complaints of testicular pain and associated low back 
pain, following blunt trauma to the testes.  A bilateral 
testicular sonogram in May 1983 revealed a persistent 
echogenic focus at the posterolateral aspect of the left 
scrotum and slight enlargement of the left testicle.  The 
basis of the May 1984 denial was that despite in-service 
treatment for a genitourinary disability, there was neither 
evidence of a current disability nor evidence that such a 
disability was due to military service.

Evidence received since the May 1984 decision for the claim 
of service connection for a genitourinary disability includes 
VA and private treatment records.  These records show that 
the Veteran currently has impotence and intermittent 
testicular pain.  As new and material evidence sufficient to 
raise a reasonable possibility of substantiating the claim 
has been presented, the claim for service connection for 
genitourinary disability is reopened.




ORDER

The claim for service connection for a genitourinary 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As noted above, the Veteran complained of testicular pain on 
multiple occasions in service and he currently has various 
genitourinary complaints, including impotence and groin pain.  
On remand, he should be afforded an examination to determine 
the nature and etiology of any current genitourinary 
disability.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
for the purpose of ascertaining the 
nature and etiology of any current 
genitourinary disability.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should determine all 
current genitourinary disabilities.  
He/she should address whether there is 
a 50 percent probability or greater 
that any current genitourinary 
disability is related to service, 
specifically to include in-service 
complaints of testicular pain.  The 
rationale for all opinions must be 
provided.  If the examiner is unable to 
answer this question, the report should 
so state.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


